3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Berge in view of Feng fails to disclose the limitations of independent claim 1, specifically, wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis, and wherein the control unit is configured to first simultaneously apply a first voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased. Applicant further argues that Sujimoto teaches away from the teachings of Berge in view of Feng since Sujimoto’s plurality of electrode pairs each defines one of a plurality of divided regions into which an effective region of the liquid crystal layer is divided, wherein an electric field is independently applicable to each divided region defined by a corresponding electrode pair teaches away from Berge which discloses the control unit is configured to simultaneously apply voltages to all electrode sectors. Examiner respectfully disagrees. 
Regarding applicant’s argument that Berge in view of Feng fails to disclose the limitations of independent claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Berge is relied upon for teaching wherein the control unit is configured to first apply a first voltage then apply a second voltage (Berge disclose a calibration method Para [0061] wherein a first differential voltage is applied to a first pair of electrodes (Vx-/+) then a second differential voltage is applied to a second pair of electrodes (Vy-/+)), Feng is relied upon for teaching wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis (see Fig 31A and 31B; Para[0171]; fluid lens may have a first electrode with 4 sectors labeled 2410a-d, wherein a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined, see C of Fig 31A), and wherein the control unit is configured to first simultaneously apply voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased (see Fig 31A and 31B; Para [0171-0172]; a first simultaneous differential voltage (dv) is applied to a first electrode pair 2410a/2410c and a second simultaneous differential (dh) voltage is applied to a second electrode pair 2410b/2410d causing interface to decrease), the combination is used to teach wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis, and wherein the control unit is configured to first simultaneously apply a first voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased. Additionally, figure 31B of Feng clearly depicts symmetrical first electrode sectors (2410a-d) disposed about an optical axis , therefore examiner maintains the rejections for the independent claims. Regarding applicant’s that Sujimoto teaches away from Berge in view of Feng, Examiner notes that Berge discloses applying a first second differential voltage to the pair of electrodes Vx+/- and then applying a second differential voltage to the pair of electrodes Vy+/- in order to calibrate the system. Sujimoto would thus not teach away from Berge. Thus examiner would maintain the rejection of claims 22 and 23. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made
Claims 1, 4, 7-9, 11-14, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987, of record) in view of Feng (US 2008/0144186, of record).
Regarding claim 1, Berge discloses a camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module), comprising: a core plate 200 having a cavity (see Fig 2; core plate has cavity for receiving liquids) for receiving a conductive liquid 212 and a nonconductive liquid 210 formed therein: an electrode unit (see Fig. 2, electrode unit includes electrodes 202 and 216) disposed at the core plate, the electrode unit 202 being electrically connected to the conductive liquid (see Fig 2; Para [0042]; electrode electrically connected to conductive liquid); an insulation unit 204 disposed at the electrode unit 202 for inhibiting contact with the nonconductive liquid (see Fig. 2; Claim 1; insulating layer 204 disposed on electrode unit 202 for preventing contact with liquid); and a control unit 402 controlling voltage applied to the electrode unit (see Fig. 4; control unit controls voltages applied to electrodes), wherein the electrode unit comprises a first electrode 202 and a second electrode 216 electromagnetically interacting with each other to change an interface between the conductive liquid and the nonconductive liquid (see Fig 2; Para [0011]; electrodes electromagnetically interact to change the interface between the two liquids); wherein the control unit is configured to apply voltages to the first to Nth electrode sectors and wherein a focus step is subdivided into N steps (see Fig 3A and B and 9; Para [0061]; a lens with electrode sectors Vx+/- and Vy+/- can be calibrated by 4 steps corresponding to the increasing and decreasing of voltages in each sector).
Berge does not disclose wherein the first electrode comprises first to N (wherein N is a positive integer greater than or equal to 4) electrode sectors sequentially disposed about an optical axis in a circumferential direction, wherein the interface is inclined with respect to a nth (1 ≤ n ≤ N) electrode sector when a voltage is applied to the nth electrode sector; wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis, and wherein the control unit is configured to first simultaneously apply a first voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased. Berge and Feng are related because both disclose camera modules
Feng discloses a camera module (see Fig 1), wherein the first electrode comprises first to N (wherein N is a positive integer greater than or equal to 4) electrode sectors sequentially disposed about an optical axis in a circumferential direction, wherein the interface is inclined with respect to a nth (1 ≤ n ≤ N) electrode sector when a voltage is applied to the nth electrode sector (see Fig 31A and 31B; Para[0171]; fluid lens may have a first electrode with 4 sectors labeled 2410a-d, wherein a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined, see C of Fig 31A) wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis (see Fig 31B; Para [0171-0172]; an embodiment of a lens contains two pairs of first electrodes 2410a/2410c and 2410b/2410d), and wherein the control unit is configured to first simultaneously apply a first voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased (see Fig 31A and 31B; Para [0171-0172]; a first simultaneous differential voltage (dv) is applied to a first electrode pair 2410a/2410c and a second simultaneous differential (dh) voltage is applied to a second electrode pair 2410b/2410d causing interface to decrease; Berge disclose a calibration method Para [0061] wherein a first differential voltage is applied to a first pair of electrodes (Vx-/+) then a second differential voltage is applied to a second pair of electrodes (Vy-/+)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the first electrode comprises first to N electrode sectors sequentially disposed about an optical axis in a circumferential direction, wherein the interface is inclined with respect to a nth (1 ≤ n ≤ N) electrode sector when a voltage is applied to the nth electrode sector wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis, and wherein the control unit is configured to first simultaneously apply a first voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased of Feng for the purpose of improving the ability of the lens to focus through increased interface movement accuracy.  
Regarding claim 4, Berge discloses a camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module), comprising: a core plate 200 having a cavity (see Fig 2; core plate has cavity for receiving liquids) for receiving a conductive liquid 212 and a nonconductive liquid 210 formed therein: an electrode unit (see Fig. 2, electrode unit includes electrodes 202 and 216) disposed at the core plate, the electrode unit 202 being electrically connected to the conductive liquid (see Fig 2; Para [0042]; electrode electrically connected to conductive liquid); an insulation unit 204 disposed at the electrode unit 202 for inhibiting contact with the nonconductive liquid (see Fig 2; Claim 1; insulating layer 204 disposed on electrode unit 202 for preventing contact with liquid); and a control unit 402 controlling voltage applied to the electrode unit (see Fig. 4; Para [0053-54]; control unit controls voltages applied to electrodes), wherein the electrode unit comprises a first electrode 202 and a second electrode 216 electromagnetically interacting with each other to change an interface between the conductive liquid and the nonconductive liquid (see Fig 2; Para [0011]; electrodes electromagnetically interact to change the interface between the two liquids), wherein the first electrode (see Fig 3, 300) comprises: a first electrode sector 301; a third electrode sector 303 disposed in a direction in which the third electrode sector and the first electrode sector are symmetric with respect to an optical axis (see Fig 3; 301 and 303 are symmetrical with respect to the optical axis); a second electrode sector 302 disposed between the first 301 and third electrode 303 sectors in a circumferential direction (see Fig 3; 302 disposed between 301 and 303 in a circumferential direction); and a fourth electrode sector 304 disposed in a direction in which the fourth electrode sector 304 and the second electrode 302 sector are symmetric with respect to the optical axis (see Fig 3; second 302 and fourth 304 sectors are symmetrical with respect to the optical axis).
Berge does not disclose wherein the interface is inclined with respect to a nth (1≤n≤4) electrode sector when a voltage is applied to the nth electrode sector, and wherein the control unit is configured to apply voltages to the first, second, third, and fourth electrode sectors, and wherein a focus step is subdivided into four steps; and wherein the control unit is configured to first simultaneously apply a first voltage to the first and third electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to the second and fourth electrode sectors such that the curvature of entirety of the interface is further decreased. Berge and Feng are related because both disclose camera modules. 
Feng discloses a camera module (see Fig 1) wherein the interface is inclined with respect to a nth (1≤n≤4) electrode sector when a voltage is applied to the nth electrode sector, and wherein the control unit is configured to apply voltages to the first, second, third, and fourth electrode sectors, and wherein a focus step is subdivided into four steps (see Fig 31A and 31B; Para[0171]; fluid lens may have a first electrode with 4 sectors labeled 2410a-d, wherein a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined, see C of Fig 31A) and wherein the control unit is configured to apply voltages to the first, second, third, and fourth electrode sectors, and wherein a focus step is subdivided into four steps; and wherein the control unit is configured to first simultaneously apply a first voltage to the first and third electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to the second and fourth electrode sectors such that the curvature of entirety of the interface is further decreased (see Fig 31A and 31B; Para [0171-0172]; a first simultaneous differential voltage (dv) is applied to a first electrode pair 2410a/2410c and a second simultaneous differential (dh) voltage is applied to a second electrode pair 2410b/2410d causing interface to decrease; Berge disclose a calibration method Para [0061] wherein a first differential voltage is applied to a first pair of electrodes (Vx-/+) then a second differential voltage is applied to a second pair of electrodes (Vy-/+)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the interface is inclined with respect to a nth (1≤n≤4) electrode sector when a voltage is applied to the nth electrode sector, and wherein the control unit is configured to apply voltages to the first, second, third, and fourth electrode sectors, and wherein a focus step is subdivided into four steps and wherein the control unit is configured to apply voltages to the first, second, third, and fourth electrode sectors, and wherein a focus step is subdivided into four steps; and wherein the control unit is configured to first simultaneously apply a first voltage to the first and third electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to the second and fourth electrode sectors such that the curvature of entirety of the interface is further decreased of Feng for the purpose of improving the ability of the lens to focus through increased interface movement accuracy.  
Regarding claim 7, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 1, wherein the second electrode 216 is a common electrode (Berge: see Fig 2; Para [0044]; electrode is common as opposed to segmented). 
Regarding claim 8, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 1, wherein the first electrode 216 is disposed at an upper surface of the core plate so as to be electrically connected to the conductive liquid (Berge: see Fig 2; 216 is disponed at upper surface of core plate and connected to conductive liquid), and the second electrode 202 is disposed at the upper surface and a lower surface of the core plate and at an inner surface of the cavity (Berge: see Fig 2; 202 is disposed on upper, lower and at inner surface of the cavity), contact between the second electrode 202 and the nonconductive liquid 210 being inhibited by the insulation unit (Berge: see Fig 2; insulation unit 204 prevents contact between second electrode and nonconductive liquid). 
Regarding claim 9, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 1, comprising an upper cover plate (Berge: see Fig 2; 208 is an upper cover plate) and a lower cover plate (Berge: see Fig 2; 206 is an upper cover plate) disposed respectively above and under the cavity for closing the cavity (Berge: see Fig 2; Para [0043]; transparent windows 206 and 208 act as cover plates disposed respectively above and below the cavity). 
Regarding claim 11, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 4, wherein the second electrode is a common electrode (Berge: see Fig 2; Para [0044]; electrode is common as opposed to segmented). 
Regarding claim 12, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 4, wherein the first electrode 216 is disposed at an upper surface of the core plate so as to be electrically connected to the conductive liquid (Berge: see Fig 2; 216 is disponed at upper surface of core plate and connected to conductive liquid), and the second electrode 202 is disposed at the upper surface and a lower surface of the core plate and at an inner surface of the cavity (Berge: see Fig 2; 202 is disposed on upper, lower and at inner surface of the cavity), and contact of the second electrode 202 with the nonconductive liquid 210 is inhibited by the insulation unit (Berge: see Fig 2; insulation unit 204 prevents contact between second electrode and nonconductive liquid). 
Regarding claim 13, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 4, comprising an upper cover plate (Berge: see Fig 2; 208 is an upper cover plate) and a lower cover plate (Berge: see Fig 2; 206 is an upper cover plate) disposed respectively above and under the cavity for closing the cavity (Berge: see Fig 2; Para [0043]; transparent windows 206 and 208 act as cover plates disposed respectively above and below the cavity). 
Regarding claim 14, Berge discloses a camera module (see Fig 9), comprising: a case 902; a lens holder 910 received in the case; a lens module 903 received in the lens holder (see Fig 9; lens module 903 is placed in lens holder 910), the lens module 903 including at least one lens 904; a liquid lens disposed above or under the lens module or in a middle of the lens module (see Fig 9; liquid is disposed above lens module 903); and a main board (see Fig 9; main board a collection of electrical components 914, 918, 920, 924, 926) electrically connected to the liquid lens (see Fig 9; electrical component in electrical communication to lens 904), the main board having a control unit 914 mounted thereon (see Fig 9; control unit a part of main board), wherein the liquid lens (see Fig 2; shows liquid lens embodiment) comprises: a core plate 200 having a cavity (see Fig 2; cavity is formed in core plate) for receiving a conductive liquid 212 and a nonconductive liquid 210 formed therein (see Fig 2; liquids are received within cavity); an electrode unit disposed at the core plate (see Fig 2; electrode unit comprises electrodes 202, 216, and 220 are disposed at core plate), the electrode unit being electrically connected to the conductive liquid (see Fig 2; Para [0011]; electrodes electromagnetically interact to change the interface between the two liquids); and an insulation unit 204 disposed at the electrode unit 202 for inhibiting contact with the nonconductive liquid 210 (see Fig 2; Claim 1; insulating layer 204 disposed on electrode unit 202 for preventing contact with liquid), wherein the electrode unit includes a first electrode 202 and a second electrode 216 electromagnetically interacting with each other to change an interface between the conductive liquid 212 and the nonconductive liquid 210 (see Fig 2; Para [0011]; electrodes electromagnetically interact to change the interface between the two liquids); wherein the control unit is configured to sequentially apply voltages to the first to Nth electrode sectors, and wherein a focus step is subdivided into N steps (see Fig 3A and B and 9; Para [0061]; a lens with electrode sectors Vx+/- and Vy+/- can be calibrated by 4 steps corresponding to the increasing and decreasing of voltages in each sector).
Berge does not disclose wherein the first electrode comprises first to N (wherein N is a positive integer greater than or equal to 4) electrode sectors sequentially disposed about an optical axis in a circumferential direction, wherein the interface is inclined with respect to a nth (1 ≤ n ≤ N) electrode sector when a voltage is applied to the nth electrode sector; wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis, and wherein the control unit is configured to first simultaneously apply a first voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased. Berge and Feng are related because both disclose camera modules
Feng discloses a camera module (see Fig 1), wherein the first electrode comprises first to N (wherein N is a positive integer greater than or equal to 4) electrode sectors sequentially disposed about an optical axis in a circumferential direction, wherein the interface is inclined with respect to a nth (1 ≤ n ≤ N) electrode sector when a voltage is applied to the nth electrode sector (see Fig 31A and 31B; Para[0171]; fluid lens may have a first electrode with 4 sectors labeled 2410a-d, wherein a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined, see C of Fig 31A) wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis (see Fig 31B; Para [0171-0172]; an embodiment of a lens contains two pairs of first electrodes 2410a/2410c and 2410b/2410d), and wherein the control unit is configured to first simultaneously apply a first voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased (see Fig 31A and 31B; Para [0171-0172]; a first simultaneous differential voltage (dv) is applied to a first electrode pair 2410a/2410c and a second simultaneous differential (dh) voltage is applied to a second electrode pair 2410b/2410d causing interface to decrease; Berge disclose a calibration method Para [0061] wherein a first differential voltage is applied to a first pair of electrodes (Vx-/+) then a second differential voltage is applied to a second pair of electrodes (Vy-/+)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the first electrode comprises first to N electrode sectors sequentially disposed about an optical axis in a circumferential direction, wherein the interface is inclined with respect to a nth (1 ≤ n ≤ N) electrode sector when a voltage is applied to the nth electrode sector wherein the first to N electrode sectors of the first electrode comprise two or more pairs of electrode sectors, each pair of electrode sectors comprising two electrode sectors symmetrically disposed with respect to the optical axis, and wherein the control unit is configured to first simultaneously apply a first voltage to the first pair of the electrode sectors of the two or more pairs of electrode sectors such that a curvature of entirety of the interface is decreased, then simultaneously apply a second voltage to a different pair of electrode sectors of the two or more pairs of electrode sectors such that the curvature of entirety of the interface is further decreased of Feng for the purpose of improving the ability of the lens to focus through increased interface movement accuracy.  
Regarding claim 17, Berge further discloses a method of controlling a liquid lens (Para [0011], see Fig 2), configured such that an interface 214 between a conductive liquid 212 and a nonconductive liquid 210 in a cavity (see Fig 2; cavity is present holding both liquids) is changed through electromagnetic interactions between first 202 and second electrodes 216 (see Fig 2; Para [0011]; interface of conductive and nonconductive liquid is changed through electromagnetic interaction of electrodes). Berge does not disclose the method comprising: simultaneously applying a first voltage to first and third electrode sectors such that a curvature of entirety of the interface is decreased, the first electrode including the first electrode sector, a second electrode sector, the third electrode sector, and a fourth electrode sector sequentially disposed about an optical axis in a circumferential direction; wherein the first electrode sector and the third electrode sector symmetrically disposed with respect to the optical axis, wherein the second electrode sector and the four electrode sector symmetrically disposed with respect to the optical axis, wherein the interface is inclined with respect to a nth (1<n<4) electrode sector when a voltage is applied to the nth electrode sector; and subsequently simultaneously applying a second voltage to the second and fourth electrode sectors such that the curvature of entirety of the interface is further decreased.
Berge and Feng are related because both disclose camera modules. 
Feng discloses a method of controlling a liquid lens (Feng: see Fig 31A) the method comprising: simultaneously applying a first voltage to first and third electrode sectors such that a curvature of entirety of the interface is decreased (Feng: see Fig 31A and 31B; Para [0171-0172]; a first simultaneous differential voltage (dv) is applied to a first electrode pair 2410a/2410c and a second simultaneous differential (dh) voltage is applied to a second electrode pair 2410b/2410d causing interface to decrease; Berge disclose a calibration method Para [0061] wherein a first differential voltage is applied to a first pair of electrodes (Vx-/+) then a second differential voltage is applied to a second pair of electrodes (Vy-/+)), the first electrode including the first electrode sector, a second electrode sector, the third electrode sector, and a fourth electrode sector sequentially disposed about an optical axis in a circumferential direction; wherein the first electrode sector and the third electrode sector symmetrically disposed with respect to the optical axis, wherein the second electrode sector and the four electrode sector symmetrically disposed with respect to the optical axis (Feng: see Fig 31A and 31B; Para[0171]; fluid lens may have a first electrode with 4 sectors labeled 2410a-d which are symmetrical about an optical axis, first and third electrodes 2410a/2410c and second and fourth electrodes 2410b/2410d are symmetrical), wherein the interface is inclined with respect to a nth (1<n<4) electrode sector when a voltage is applied to the nth electrode sector (Feng: see Fig 31A and Fig 31B; Para[0171]; fluid lens may have a first electrode with 4 sectors labeled 2410a-d, wherein a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined, see C of Fig 31A); and subsequently simultaneously applying a second voltage to the second and fourth electrode sectors such that the curvature of entirety of the interface is further decreased (see Fig 31A and 31B; Para [0171-0172]; a first simultaneous differential voltage (dv) is applied to a first electrode pair 2410a/2410c and a second simultaneous differential (dh) voltage is applied to a second electrode pair 2410b/2410d causing interface to decrease; Berge disclose a calibration method Para [0061] wherein a first differential voltage is applied to a first pair of electrodes (Vx-/+) then a second differential voltage is applied to a second pair of electrodes (Vy-/+)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with the method comprising: simultaneously applying a first voltage to first and third electrode sectors such that a curvature of entirety of the interface is decreased, the first electrode including the first electrode sector, a second electrode sector, the third electrode sector, and a fourth electrode sector sequentially disposed about an optical axis in a circumferential direction; wherein the first electrode sector and the third electrode sector symmetrically disposed with respect to the optical axis, wherein the second electrode sector and the four electrode sector symmetrically disposed with respect to the optical axis, wherein the interface is inclined with respect to a nth (1<n<4) electrode sector when a voltage is applied to the nth electrode sector; and subsequently simultaneously applying a second voltage to the second and fourth electrode sectors such that the curvature of entirety of the interface is further decreased of Feng for the purpose of improving the ability of the lens to focus through increased interface movement accuracy.  
Regarding claim 22, Berge in view of Feng discloses the camera module (Feng: see Fig 31B) according to claim 1, wherein the first electrode comprises first, second, third, and fourth electrode sectors (N=4) sequentially disposed in the circumferential direction (Feng: see Fig 31A and 31B; Para[0171]; fluid lens may have a first electrode with 4 sectors labeled 2410a-d, wherein a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined), and the control unit is configured to simultaneously apply the voltages to the first and third electrode sectors, and then simultaneously apply the voltages to the second and fourth electrode sectors after applying the voltages to the first and third electrodes sectors (Feng: see Fig 31A and 31B; Para [0171-0172]; a first simultaneous differential voltage (dv) is applied to a first electrode pair 2410a/2410c and a second simultaneous differential (dh) voltage is applied to a second electrode pair 2410b/2410d causing interface to decrease; Berge disclose a calibration method Para [0061] wherein a first differential voltage is applied to a first pair of electrodes (Vx-/+) then a second differential voltage is applied to a second pair of electrodes (Vy-/+)).
Regarding claim 23, Berge in view of Feng discloses the method (Feng: see Fig 31B) according to claim 17, wherein the first voltage is simultaneously applied to the first and third electrode sectors, and then the second voltage is simultaneously applied to the second and fourth electrode sectors after applying the voltages to the first and third electrode sectors (see Fig 31A and 31B; Para [0171-0172]; a first simultaneous differential voltage (dv) is applied to a first electrode pair 2410a/2410c and a second simultaneous differential (dh) voltage is applied to a second electrode pair 2410b/2410d causing interface to decrease; Berge disclose a calibration method Para [0061] wherein a first differential voltage is applied to a first pair of electrodes (Vx-/+) then a second differential voltage is applied to a second pair of electrodes (Vy-/+)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987, of record) in view of Feng (US 2008/0144186, of record) as applied to claim 1 above, and further in view of Jung (US 2008/0267603, of record).
Regarding claim 10, Berge in view of Feng discloses the camera module according to claim 9, but fails to disclose a first board disposed above the upper cover plate, the first board being electrically connected to the first electrode; and a second board disposed under the lower cover plate, the second board being electrically connected to the second electrode. Berge in view of Feng and Jung are related because both teach camera module with liquid lens. 
Jung discloses a camera module (see Fig 7D), comprising: a first board 240a disposed above the upper cover plate (see Fig 6 and 7D; a first board above cover of lens unit 201), the first board being electrically connected to the first electrode (see Fig 6 and 7D; Para [0024]; first board electrically coupled to lens); and a second board 240b disposed under the lower cover plate (see Fig 6 and 7D; a second board below cover of lens unit 301),the second board being electrically connected to the second electrode (see Fig 6 and 7D; Para [0024, 0033]; first board electrically coupled to lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Feng with a first board disposed above the upper cover plate, the first board being electrically connected to the first electrode; and a second board disposed under the lower cover plate, the second board being electrically connected to the second electrode of Jung for the purpose of providing electrical power to the liquid lens more effectively through direct contact of the liquid lens with the electrical boards (Para [0120]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987, of record) in view of Feng (US 2008/0144186, of record) as applied to claim 1 above, and further in view of Fujinawa (US 8,908,077, of record). 
Regarding claim 16, Berge in view of Feng discloses an optical device (see Fig 9), comprising: a camera module 902 according to claim 1; a display unit 920 outputting an image; a battery supplying power 924 the camera module 902.
Berge in view of Feng does not disclose a housing in which the camera module, the display unit, and the battery are accommodated. Berge in view of Feng and Fujinawa are related because both teach an optical device.
Fujinawa discloses an optical device (see Fig 1, 2, and 3), comprising a housing 10 in which the camera module 220, the display unit 104, and the battery are accommodated (Col 14, lines 7-17; battery not shown and is included in housing). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified Berge in view of Feng with a housing in which the camera module, the display unit, and the battery are accommodated of Fujinawa for the purpose of effectively protecting the sensitive interior components of the optical device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.S./Examiner, Art Unit 2872             
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872